United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3950
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                              Victor Defawn Jones

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: September 23, 2016
                           Filed: December 9, 2016
                                [Unpublished]
                                ____________

Before RILEY, Chief Judge, MURPHY and SMITH, Circuit Judges.
                             ____________

PER CURIAM.

       Victor Defawn Jones appeals his 188-month sentence for possession with
intent to distribute 500 grams or more of a mixture or substance containing
methamphetamine and 50 grams or more of actual methamphetamine. Jones argues
that the district court1 erred in (1) calculating his base offense level as 34 based on
its drug-quantity finding, and (2) attributing three criminal history points to Jones
based on a prior state robbery sentence. We affirm.

                                   I. Background
      Jones was arrested at an informant’s house following controlled, recorded
telephone calls over the course of the prior week between the informant and Jones.
Officers had the informant order methamphetamine from Jones. Officers seized two
packages of methamphetamine from the room where they arrested Jones. The first
package contained six ounces of methamphetamine and was found in Jones’s bag.
The second package contained one kilogram of methamphetamine and was found in
a desk drawer.

       Jones pleaded guilty to possession with intent to distribute 500 grams or more
of a mixture or substance containing methamphetamine and 50 grams or more of
actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). At
sentencing, he admitted to possessing with intent to distribute the six-ounce package
of methamphetamine but denied possessing the additional kilogram of
methamphetamine. He objected to the presentence investigation report’s (PSR)
inclusion of this amount in the drug-quantity calculation. The PSR had reported
1,074.70 grams of actual methamphetamine based on laboratory analysis.

        To establish drug quantity, the government presented the testimony of Officer
Anthony Ballantini of the Des Moines Police Department, a six-year veteran of
narcotics investigations and the lead investigator in the case. Officer Ballantini
testified that he received information from Officer Nicholas Berry of the Tri County
Drug Enforcement Task Force following Officer Berry’s arrest of Brian Ausborn.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
Upon his arrest, Ausborn had in his possession one pound of methamphetamine and
over $10,000 in cash. Ausborn identified his methamphetamine source as “Tamari”
who lived on Diehl Street in Des Moines, Iowa. Officer Ballantini later identified
“Tamari” as Tabari Miller. Officer Berry relayed text messages to Officer Ballantini
that he had seen on Ausborn’s cell phone between Ausborn and Miller. These text
messages showed that Ausborn obtained a two-pound quantity of methamphetamine
from Miller in early September 2013 for $32,000. Ausborn once met Miller’s source,
who Ausborn described as a light-skinned black male of possible Hispanic origin who
drove a white truck.

      Officer Ballantini obtained a search warrant for Miller’s residence. During that
search, officers discovered evidence consistent with methamphetamine distribution.
Miller cooperated and identified Jones as his source. Miller provided Jones’s
telephone number to Officer Ballantini and said that Jones drove a black BMW and
a white truck. According to Officer Ballantini, the evidence showed that Miller was
the middle man for drug transactions between Jones and Ausborn. Officer Ballantini
learned from Miller that Miller had been purchasing methamphetamine from Jones
since February 2013, “starting off with an ounce or two, moving [his] way up to a
pound to two pounds and the latest being a kilo.”

       Miller subsequently made controlled, recorded telephone calls to Jones. Officer
Ballantini was present during those phone calls and instructed Miller “to order the
quantity of methamphetamine that he normally ordered from . . . Jones.” During these
calls, Miller and Jones used code words and never expressly referred to
methamphetamine or money. During the first controlled call, Jones asked Miller if he
wanted “the full order.” According to Officer Ballantini, Jones’s reference to the
“regular” or “full” order meant two pounds of methamphetamine. During the second
controlled call, Miller asked Jones to “try and get me more than that.” Officer
Ballantini testified that “get[ting] a little more” meant “one kilogram.” Jones told



                                         -3-
Miller that “Friday I’ll be heavy.” The plan was for Jones to contact Miller on
Thursday, prior to his return to Iowa on Friday.

        Officer Ballantini obtained a search warrant to determine the location of
Jones’s cell phone. As a result, Officer Ballantini learned that Jones’s cell phone was
located in Katy, Texas. Officers used the location information to track the movements
of Jones’s cell phone traveling north toward Iowa. After Jones returned to Iowa, on
September 27, 2013, an officer saw him stop at a gas station off the interstate. Jones
was driving his white truck and pulling an enclosed trailer. The patrol officer stopped
Jones for a traffic violation and obtained Jones’s consent to search his truck and
trailer; however, the vehicle search proved unsuccessful.2

       Subsequently, Officer Ballantini checked Jones’s cell phone location a final
time and saw that it was near Miller’s residence. Officer Ballantini and Officer
Mathis3 drove to Miller’s residence, where they saw Jones standing by his white truck
parked in Miller’s driveway at 5:46 p.m. Miller was not home. Officers contacted
Miller and instructed him to meet with Jones and tell Jones that Miller could not get
in touch with Ausborn and that the deal had taken too long and would not happen.

      Miller met with Jones at Miller’s residence. Miller called Officer Mathis, who
was posing as Brian Ausborn. Miller talked to Officer Mathis “about the deal that was
supposed to go down earlier in the day,” but “Officer Mathis kept explaining to
[Miller] that the deal was off.” Miller was speaking in code, and the officers had

      2
       Officer Ballantini believed that a second vehicle transporting the
methamphetamine from Texas to Des Moines was traveling with Jones. This was the
manner in which Jones had previously transported drugs. Officers did find three cell
phones, two of which Jones let officers look through. On one of these phones, Officer
Ballantini saw text messages between Jones and Miller matching the text messages
that Miller previously described to Officer Ballantini.
      3
          Officer Mathis’s first name is not given in the record.

                                           -4-
difficulty understanding what Miller was communicating. After Miller met with
Jones, officers followed Miller to a predetermined location; no one followed Jones.

       At about 9:00 p.m., Officer Ballantini met with Miller at the predetermined
location. Miller explained that “he was trying to tell [the officers] that the drugs were
already at the house, that the kilo was there and that it was in the office where the
deals normally go down.” Additionally, Miller revealed that “Jones had another
pound of methamphetamine in his black bag and that he needed a scale to break down
the additional pound.” After obtaining a scale for Miller to give to Jones, officers then
returned to the predetermined location near Miller’s residence and had Miller make
a recorded phone call to Jones. Miller told Jones “the dude is going to have your
money,” and Jones replied that he would return in 35 minutes and no longer needed
the scale.

       Officer Ballantini had “pinged” Jones’s phone and learned that he was at a
hotel in Des Moines. As a result, one officer went to the hotel to set up surveillance
on the white truck located in the parking lot. Another officer conducted surveillance
on Miller’s residence from a shed near the rear of the residence. Officer Ballantini
“pinged” the phone again and noticed that the phone was in the vicinity of Miller’s
residence, which caught Officer Ballantini by surprise because Jones’s white truck
was still parked at the hotel. The officer in the shed saw Jones arrive at Miller’s
residence at 10:15 p.m., approximately 75 minutes after officers had last seen Jones.
Jones was driving a black BMW. Jones carried a black bag with handles into Miller’s
residence.

       Officer Ballantini subsequently apprehended Jones at Miller’s residence with
the methamphetamine during a staged warrant execution. Officer Ballantini
discovered Jones near the drugs. He saw “Jones quickly turn and make a motion like
he was throwing something.” Officer Ballantini found a black bag with handles and
the six-ounce quantity of methamphetamine under a desk to the left of the doorway.

                                          -5-
The kilogram of methamphetamine, which Miller said that Jones left during an earlier
visit, was located in the bottom drawer of that desk. According to lab reports, the two
packages of methamphetamine contained a total of 1,074.70 grams of actual
methamphetamine.

       On another desk in the same room, an officer discovered plastic baggies, a
digital scale, and one of Jones’s cell phones. Jones had $5,745 in U.S. currency, his
wallet, and additional cell phones on his person at the time of his arrest. In Jones’s
vehicle, officers recovered a bank receipt with Jones’s name and address from May
21, 2013, showing an available balance of $11,577.60. They recovered 12 separate
$1,000 money bands stamped “July 17, 2013.” Officer Ballantini testified that Jones
“didn’t have an income to support $12,000.” Officers also found receipts showing
$29,500 in deposits during September 2013. Reviewing bank account records for
Jones and his wife, Officer Ballantini discovered five separate deposits of $5,000 or
more (totaling at least $25,000) into Jones’s wife’s bank account in August and
September 2013. Both Ausborn and Miller told officers that Jones had been
distributing methamphetamine since February 2013, and Officer Ballantini testified
that “[c]ash is a common denominator in drug trafficking.”

        Officer Ballantini testified that the street value of one ounce of
methamphetamine in 2013 was “[a]bout $1,500.” According to Officer Ballantini,
Miller told him that Jones had sold all but six ounces of the one-pound quantity of
methamphetamine (ten ounces), which Jones had left at Miller’s residence the first
time that he visited. Miller told officers that Jones said the cash that he was arrested
with ($5,745) came from the earlier sale of methamphetamine. Officer Ballantini
testified that ten ounces of methamphetamine would have sold for more than $5,700,
and he stated that Jones may have “fronted” methamphetamine distributed earlier.
While officers found some U.S. currency during the first search of Jones’s truck
earlier in the day, they did not find an amount near $5,000. Miller and Ausborn
indicated that Jones previously fronted methamphetamine to Miller, who collected

                                          -6-
money from Ausborn and then paid Jones. Miller was expected to pay Jones $32,000
for the two pounds of methamphetamine. And the kilogram of methamphetamine that
Miller had previously obtained from Jones cost $36,000.

       Following Officer Ballantini’s testimony, Jones urged the district court to use
a base offense level of 30 based upon the six ounces of methamphetamine that Jones
admitted to possessing with intent to distribute. But the district court attributed the
entire 1,074.70 grams of methamphetamine to Jones. In support of its finding, the
district court stated:

      He as the source was independently identified by Mr. Ausborn and Mr.
      Miller who provided detailed information concerning the source’s
      identity. Add to that the recorded phone calls, the cellphone information,
      the seizure of the kilo and his cash and the fact that it’s consistent with
      the plan all along lends the court to believe that the government has
      demonstrated that he was the source for the kilo and that, in addition to
      the six ounces, is attributable to him.

       Based on its drug-quantity finding, the district court calculated a base offense
level of 34.

       Jones also challenged the three criminal history points that the PSR attributed
to him for his prior state robbery sentence. Jones had been sentenced to 25 years in
prison for first-degree robbery in Iowa on May 31, 1988. While incarcerated for that
offense, Jones committed and pleaded guilty to conspiracy to commit assault with
intent to commit a serious injury in violation of Iowa law. Jones was sentenced on
March 4, 1997, to serve two years in prison on the conspiracy charge. Pursuant to
Iowa Code § 901.8, that sentence was imposed consecutive to Jones’s robbery
sentence. Jones agreed with the PSR’s recitation of the dates that Jones was
incarcerated. He challenged only the attribution of criminal history points to the



                                         -7-
robbery conviction based upon when Jones’s term of incarceration for the robbery
was actually discharged.

       The Iowa Department of Corrections (IDOC) records show the same release
dates for the robbery and conspiracy convictions: work release on November 4, 1999;
parole on May 26, 2000; and discharge on March 14, 2002. At sentencing, the
probation officer testified that she spoke with a representative from the IDOC who

      stated that because the sentencing for the convictions in paragraphs 32
      and 33 were imposed consecutively, there’s not a theoretical discharge
      date for the robbery conviction in paragraph 32. So the defendant’s
      discharge date for both the robbery and conspiracy to commit assault are
      May 26 of 2000, the date that he was paroled.

       After consideration of this information and arguments of the parties, the district
court found that the probation office correctly attributed three criminal history points
for the robbery conviction. This provided for a total of 12 criminal history points and
a criminal history category of V.

      The district court, using a base offense level of 34, less two levels for
acceptance of responsibility, and a criminal history category of V, identified Jones’s
advisory Guidelines range as 188 to 235 months’ imprisonment. Jones argued for a
downward variance to a sentence near 120 months, the statutory minimum. The
government requested a five-month upward variance from the advisory Guidelines
range, resulting in a sentence of 240 months.

       The district court sentenced Jones to 188 months’ imprisonment—the bottom
of the Guidelines range.




                                          -8-
                                   II. Discussion
       On appeal, Jones argues that the district court erred in (1) calculating Jones’s
base offense level as 34 based on its drug-quantity finding of 1,074.70 grams of
methamphetamine, and (2) attributing three criminal history points to Jones based on
his prior state robbery sentence.

                         A. Drug-Quantity Determination
       Jones argues that the district court’s drug-quantity determination was based
solely upon Miller’s unreliable hearsay. Jones maintains that Miller’s statements that
Officer Ballantini relayed at trial were not corroborated and that overwhelming
evidence refutes the reliability of the statements. According to Jones, the evidence
showed that he was going to purchase six ounces of methamphetamine and was not
the source of the methamphetamine seized. Jones asserts that if the government
wanted to rely on Miller’s version of events, it should have offered Miller’s sworn
testimony at sentencing and permitted Jones’s counsel to cross-examine Miller. Jones
additionally argues that Ausborn’s hearsay statements were insufficient to establish
drug quantity because Ausborn never mentioned anything about the one-kilogram
package of methamphetamine.

       We review for clear error a district court’s drug-quantity determination. United
States v. Colbert, 828 F.3d 718, 729 (8th Cir. 2016). We “revers[e] ‘only if the entire
record definitely and firmly convinces us that a mistake has been made.’” Id. (quoting
United States v. Gonzalez–Rodriguez, 239 F.3d 948, 953 (8th Cir. 2001)).

      Section 6A1.3(a) of the Guidelines provides that

      [w]hen any factor important to the sentencing determination is
      reasonably in dispute, the parties shall be given an adequate opportunity
      to present information to the court regarding that factor. In resolving any
      dispute concerning a factor important to the sentencing determination,
      the court may consider relevant information without regard to its

                                         -9-
      admissibility under the rules of evidence applicable at trial, provided
      that the information has sufficient indicia of reliability to support its
      probable accuracy.

“In determining the relevant facts, sentencing judges are not restricted to information
that would be admissible at trial.” U.S.S.G. § 6A1.3 cmt. As a result, the court may
consider “[a]ny information . . . , so long as it has sufficient indicia of reliability to
support its probable accuracy.” Id. This means that “[r]eliable hearsay evidence may
be considered.” Id. But the court is prohibited from considering “[u]nreliable
allegations.” Id. We have held “that the Guidelines’ standard for the consideration of
hearsay testimony at sentencing meets the appropriate constitutional test and fulfills
the Confrontation Clause’s basic purpose of promoting the integrity of the factfinding
process.” United States v. Wise, 976 F.2d 393, 402 (8th Cir. 1992) (citing White v.
Illinois, 502 U.S. 346, 356–57 (1992)).

       “A district court may rely on hearsay evidence for sentencing purposes, as long
as it has sufficient indicia of reliability to support its probable accuracy.” United
States v. Moralez, 808 F.3d 362, 368 (8th Cir. 2015) (quotation omitted). “[A]
sentence based on hearsay will be sustained if the testimony is reliable enough.”
United States v. Tucker, 286 F.3d 505, 510 (8th Cir. 2002) (citing U.S.S.G.
§ 6A1.3(a) (2000)). “Testimony by a law enforcement officer regarding statements
made by co-defendants may be sufficient to attribute drug quantities to a defendant.”
United States v. Alvarez, 168 F.3d 1084, 1088 (8th Cir. 1999) (citing United States
v. Kenyon, 7 F.3d 783, 785 (8th Cir. 1993)).

      We conclude that Officer Ballantini’s testimony regarding statements that
Miller and Ausborn made is sufficient to attribute 1,074.70 grams of
methamphetamine to Jones. See id. First, Ausborn and Miller provided credible
information to law enforcement about Jones’s identity. Ausborn described Miller’s
source as a light-skinned black male who drove a white truck. Consistent with


                                          -10-
Ausborn’s statement, Miller identified Jones as the source of his supply who drove
a white truck. Miller also provided law enforcement with Jones’s correct telephone
number. Law enforcement corroborated this information when it obtained a search
warrant to determine Jones’s cell phone location and discovered him driving a white
truck that ultimately arrived at Miller’s residence on September 27, 2013.

       Second, Miller and Ausborn provided consistent and credible information
concerning drug quantities of methamphetamine. Text messages on Ausborn’s cell
phone between Ausborn and Miller showed that Ausborn obtained a two-pound
quantity of methamphetamine from Miller in early September 2013 for $32,000.
Consistent with these text messages, Officer Ballantini learned from Miller that
Miller had been purchasing methamphetamine from Jones since February 2013,
“starting off with an ounce or two, moving [his] way up to a pound to two pounds and
the latest being a kilo.” Recorded phone conversations between Miller and Jones
corroborated these drug quantities.

       Third, the recorded calls also corroborated Miller’s and Ausborn’s statements
that Jones was the source of the supply. In the second recorded call, Miller asked
Jones “what’s the ticket on that?” Officer Ballantini testified that “what’s the ticket
on that” means “the listed price for it, for the quantity of drugs.” Miller’s question to
Jones makes no sense if Miller were the source of the supply. Instead, this question
demonstrates that Miller was purchasing the drugs from Jones.

       Fourth, Jones’s actions at the time that law enforcement entered Miller’s
residence corroborate the information that Miller provided. Jones acted consistently
with the plan that he and Miller had made during the recorded telephone calls by
showing up at Miller’s residence. Miller had told law enforcement that the drug deals
with Jones “normally go down” in the office, and he stated that the office is where the
kilogram of methamphetamine was that Jones had previously delivered. Miller “also
stated that . . . Jones had another pound of methamphetamine in his black bag and that

                                          -11-
he needed a scale to break down the additional pound.” When Jones arrived for the
second time at Miller’s residence, the officer hidden in the shed saw Jones carrying
a black bag with handles. And, when law enforcement executed the ruse search
warrant, Officer Ballantini found Jones “in the office where the drugs were located.”
Officer Ballantini then observed “Jones quickly turn and make a motion like he was
throwing something.” Officers subsequently discovered Jones’s black bag underneath
the desk where the kilogram of methamphetamine was located. The six-ounce baggie
of methamphetamine appeared to have fallen out of the black bag. Both the six-ounce
baggie and the kilogram of methamphetamine were packaged in the same type of
Ziploc baggies with the same color marks.

      We thus conclude that the district court did not clearly err in making its drug-
quantity determination.

                                B. Criminal History
       Jones also argues that the district court incorrectly determined his criminal
history category by counting a sentence that was imposed and completed prior to the
15-year look-back period of U.S.S.G. § 4A1.2(e)(1). According to Jones, in 1988, he
was sentenced in Iowa state court for a robbery offense. While incarcerated, Jones
was convicted of a separate offense, which extended his period of incarceration by
two years. Under applicable Iowa law, Jones asserts that he was required to complete
his robbery sentence before he began the two-year sentence, which meant that Jones’s
robbery sentence ended in May 1998, more than 15 years before the instant offense
(September 27, 2013). Jones contends that although the IDOC never marked a
theoretical discharge date in 1998 for the robbery sentence, the district court should
have nonetheless followed the applicable state law in construing Jones’s sentencing
history. Under that construction, Jones asserts, the district court should not have
attributed three criminal history points to his criminal history based on the robbery
sentence, resulting in a criminal history category of IV rather than V.



                                        -12-
       Section 4A1.1(a) of the Guidelines advises the court to “[a]dd 3 points [in
determining the defendant’s criminal history category] for each prior sentence of
imprisonment exceeding one year and one month.” See also U.S.S.G. § 4A1.1(a) cmt.
n.1 (“Three points are added for each prior sentence of imprisonment exceeding one
year and one month.”). In turn, U.S.S.G. § 4A1.2(e)(1) provides:

      Any prior sentence of imprisonment exceeding one year and one month
      that was imposed within fifteen years of the defendant’s commencement
      of the instant offense is counted. Also count any prior sentence of
      imprisonment exceeding one year and one month, whenever imposed,
      that resulted in the defendant being incarcerated during any part of such
      fifteen-year period.

(Emphases added.) The issue is whether Jones’s incarceration for robbery extended
into the 15-year look-back period under § 4A1.2(e)(1).

       Here, both parties agree that the instant offense occurred in September 2013;
therefore, the relevant look-back period would include September 1998. Jones was
paroled from his robbery sentence on May 26, 2000—well within this 15-year look-
back period. But Jones objected to the PSR’s use of that conviction for criminal
history points, arguing that his robbery sentence was discharged on May 26,
1998—not May 26, 2000—because he had to complete his robbery sentence prior to
beginning his conspiracy sentence. Because Jones objected to the PSR’s attribution
of three criminal points to him based on the robbery sentence, the government
presented the testimony of the probation officer to prove the necessary facts. See
United States v. Waddell, 831 F.3d 958, 960–61 (8th Cir. 2016) (“When a defendant
objects to facts in a presentence report, a district court may not rely on those facts to
sentence the defendant unless the government first proves the facts by a
preponderance of the evidence.” (citing United States v. Bowers, 743 F.3d 1182, 1184
(8th Cir. 2014)). The probation officer testified:



                                          -13-
      I spoke with a representative of the Iowa Department of Corrections on
      September 15, 2015, and that representative stated that because the
      sentencing for the convictions in paragraphs 32 [robbery] and 33
      [conspiracy to commit assault] were imposed consecutively, there’s not
      a theoretical discharge date for the robbery conviction in paragraph 32.
      So the defendant’s discharge date for both the robbery and conspiracy
      to commit assault are May 26 of 2000, the date that he was paroled.

       “Courts . . . have looked to state law to define when a state sentence has
expired.” United States v. Renfrew, 957 F.2d 525, 526 (8th Cir. 1992). Iowa law in
effect at the time of Jones’s March 4, 1997 conspiracy sentencing stated, in relevant
part:

      If a person is sentenced . . . for a crime committed while confined in a
      detention facility or penal institution, the sentencing judge shall order
      the sentence to begin at the expiration of any existing sentence. If the
      person is presently in the custody of the director of the Iowa department
      of corrections, the sentence shall be served at the facility or institution
      in which the person is already confined unless the person is transferred
      by the director. If consecutive sentences are specified in the order of
      commitment, the several terms shall be construed as one continuous
      term of imprisonment.

Iowa Code § 901.8 (1995) (emphasis added). In turn, the Iowa statute addressing
calculation of sentence reductions in effect at the time of Jones’s conspiracy
sentencing provided:

      903A.7 Separate sentences.

      When an inmate is committed under several convictions with
      consecutive sentences, they shall be construed as one continuous
      sentence in the granting or forfeiting of good conduct time.

Iowa Code § 903A.7 (1995) (emphasis added).
                                         -14-
      The statutes in effect at the time of Jones’s conspiracy sentencing4 make clear,
consistent with the probation officer’s testimony and the IDOC documents, that
Jones’s consecutive sentences for robbery and conspiracy constituted one continuous
term of imprisonment. Therefore, he was not paroled from his robbery sentence until
May 26, 2000. This date falls within the 15-year look-back period of U.S.S.G.
§ 4A1.2(e). As a result, we hold that the district court correctly calculated Jones’s
criminal history category by attributing three criminal history points to his prior state
robbery sentence.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      4
      Sections 901.8 and 903A.7 were both amended on May 7, 1997, after Jones’s
March 4, 1997 conspiracy sentencing.
                                          -15-